      Case 1:19-cv-00007-CBA-VMS Document 107 Filed 08/07/19 Page 1 of 1 PageID #: 8104
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED S
                                     UNITED STATES DISTRICT C
                                             TATES DISTRICT  OURT
                                                            COURT
                                                             for the
                                                             for the
                                               Eastern District
                                             __________
                                               Eastern District of of
                                                         District
                                                                of New
                                                                   New  York
                                                                      __________
                                                                        York


                         Bartlett et al.
                         Bartlett et al.                        )
                             Plaintiff
                             Plaintiff                          )
                                v.
                                v.                              )      Case No.
                                                                       Case No.     19-cv-00007-CBA-VMS
                                                                                    19-cv-00007-CBA-VMS
  Société Génerale
  Societe Generale De
                   De Banque Au Liban
                      Banque Au       SAL, et
                                Liban SAL,    al.
                                           et al.               )
                            Defendant                           )

                                               APPEARANCE OF
                                               APPEARANCE OF COUNSEL
                                                             COUNSEL

To:
To:       The
          The clerk of court
              clerk of       and all
                       court and all parties
                                     parties of
                                             of record
                                                record

          II am
             am admitted
                admitted or
                         or otherwise
                            otherwise authorized
                                      authorized to
                                                 to practice
                                                    practice in
                                                             in this
                                                                this court,
                                                                     court, and
                                                                            and II appear
                                                                                   appear in
                                                                                          in this
                                                                                             this case
                                                                                                  case as
                                                                                                       as counsel
                                                                                                          counsel for:
                                                                                                                  for:

          Fenicia Bank s.a.l.*                                                                                           .


Date:
Date:          08/07/2019                                                                /s/
                                                                                         /s/ Gassan A. Baloul
                                                                                             Gassan A. Baloul
                                                                                           Attorney’s signature
                                                                                           Attorney's


                                                                                           Gassan A. Baloul
                                                                                           Gassan A. Baloul
         UHVHUYLQJDOORI'HIHQGDQW
        *reserving all of Defendant'sVMXULVGLFWLRQDO
                                       jurisdictional                                  Printed name and bar number
        DQGRWKHUGHIHQVHV
        and other defenses.
                                                                                    Squire Patton
                                                                                    Squire Patton Boggs (US) LLP
                                                                                        30 Rockefeller Plaza,
                                                                                        30
                                                                                              23rd Floor
                                                                                     New York, New York 10112
                                                                                                Address

                                                                                    gassan.baloul@squirepb.com
                                                                                    gassan.baloul@squirebb.com
                                                                                             E-mail address

                                                                                            (212) 872-9800
                                                                                            (212) 872-9800
                                                                                            Telephone number

                                                                                            (212) 872-9815
                                                                                            (212) 872-9815
                                                                                              FAX
                                                                                              FAX number
